Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action of trespass, brought by the appellant before a justice of the peace, for an alleged trespass by the defendants in entering upon the plaintiff’s premises and tearing down his fence. The case was appealed to the circuit court where the defendants recovered a verdict and judgment. They defended under an order from the town board of the town of Virginia to remove the fence, the town claiming the premises as a public street. On the trial the court permitted the defendants, against the objections of the plaintiff, to put in evidence a copy, from the records, of a plat alleged to have been made under the authority of one Robert Hall, showing an addition to the town of Virginia, in which the premises were laid down as a public street. This plat was improperly admitted. Conceding that Robert Hall was the owner of the premises in controversy, there was no evidence that this plat was made by his authority. It was neither signed nor acknowledged by him, but merely had the surveyor’s certificate explanatory of the diagram. Apart from this plat, there was not sufficient evidence that Robert Hall had dedicated the premises as a street, and for its admission the judgment must be reversed and the cause remanded. Judgment reversed.